Citation Nr: 1502181	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a higher initial rating for major depressive disorder with anxiety features, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for lumbar spine degenerative disc disease, currently evaluated as 20 percent disabling prior to March 22, 2010, and 40 percent disabling since March 22, 2010.

4.  Entitlement to a higher initial rating for sciatica of the right lower extremity, currently evaluated as 10 percent disabling prior to July 16, 2013, and 40 percent disabling since July 16, 2013.  

5.  Entitlement to a higher initial rating for sciatica of the left lower extremity, currently evaluated as 10 percent disabling prior to July 16, 2013, and 40 percent disabling since July 16, 2013.  

6.  Entitlement to an effective date earlier than March 22, 2010, for the grant of a 40 percent rating for lumbar spine degenerative disc disease.

7.  Whether there was clear and unmistakable error (CUE) in evaluating the Veteran's lumbar spine degenerative disc disease as 30 percent rating disabling from April 19, 2007, to March 21, 2010.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before a Decision Review Officer in March 2010 and before the undersigned Veterans Law Judge in July 2012.  Transcripts of the hearings are of record.

In January 2013, the Board remanded the claims for additional development.  In June 2014, the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case (SOC) regarding the Veteran's CUE claim.  Later that month, he filed a substantive appeal and requested a Board hearing.  A hearing was scheduled in August 2014, but he cancelled the hearing prior to the scheduled date.

The Veteran also perfected an appeal regarding the issue of entitlement to service connection for tinnitus; however, in a June 2014 rating decision, the AOJ granted service connection for tinnitus.  The AOJ's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is also no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The Veteran was represented by a private attorney, but VA has since cancelled that attorney's authorization to assist claimants in the preparation, presentation, and prosecution of claims for VA benefits.  The Veteran was notified of this in September 2014; however, he has not elected to appoint a new representative.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes a copy of the August 2014 letter from the Veteran's former representative withdrawing the issues on appeal.  


FINDING OF FACT

In an August 2014 letter, the Veteran's former representative indicated that the Veteran wished to withdraw all claims pending on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an August 2014 letter, the Veteran's former authorized representative indicated that the Veteran wished to withdraw the issues pending on appeal.  The Veteran was sent a copy of this letter, and he did not submit any additional correspondence or refute the attorney's letter.  In a September 2014 letter, the Board notified him that it had received a statement from his former attorney indicating that he wished to withdraw all claims pending on appeal.  The Veteran did not respond to this letter and has not otherwise indicated that he wishes to pursue the appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and they are dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


